     Case 2:20-cv-00929-KJM-KJN Document 23 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TIMOTHY COONS,                                     No. 2:20-cv-0929 KJM KJN P
12                       Plaintiff,
13          v.                                          ORDER
14   A. GOSAI, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On July 20, 2020, plaintiff filed a

18   document styled, “Motion for Summary Judgment.” (ECF No. 21.) Plaintiff claims that appeal

19   No. MCSP-B-19-05035 has been exhausted, and then states that on November 7, 2019,

20   defendants violated plaintiff’s Eighth Amendment rights, and he has ten witnesses willing to so

21   testify. (ECF No. 21.)

22          Plaintiff’s motion is defective for several reasons. First, to the extent plaintiff is

23   attempting to demonstrate he has exhausted administrative remedies, plaintiff is advised that

24   failure to exhaust is “an affirmative defense the defendant must plead and prove.” Jones v. Bock,

25   549 U.S. 199, 204, 216 (2007). In other words, plaintiff does not have to address the issue of

26   administrative exhaustion unless defendants file a motion raising the issue.

27          Second, plaintiff’s motion is premature. Although defendants have signed waivers of

28   service of process, no defendant has yet filed an answer or otherwise appeared.
                                                       1
     Case 2:20-cv-00929-KJM-KJN Document 23 Filed 07/29/20 Page 2 of 2

 1            Third, no discovery and scheduling order has yet issued. The scheduling order will set a

 2   schedule for the filing of dispositive motions once discovery is completed.

 3            Fourth, plaintiff’s motion is substantively defective. Although plaintiff wrote

 4   “Declaration of Timothy Coons Jr.” above his motion, the motion is not signed under penalty of

 5   perjury and therefore does not constitute a declaration. Plaintiff is advised that when the court

 6   issues the discovery and scheduling order, plaintiff will be provided information on how to

 7   properly file or oppose a motion for summary judgment.

 8            For all of the above reasons, plaintiff’s defective motion is denied without prejudice.

 9            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 21) is denied

10   without prejudice.

11   Dated: July 29, 2020

12

13

14
     /coon0929.den
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
